PER CURIAM:
Huo Ying Lien, a native and citizen of China, petitions for review of an order of the Board of Immigration Appeals (Board) dismissing her appeal from the Immigration Judge’s decision dismissing her applications for relief from removal. We have reviewed the administrative record and Lien’s claims and find no error in the agency decisions. See 8 C.F.R. § 1208.10 *675(2008). We accordingly deny the petition for review for the reasons stated by the Board. See In Re: Lien (B.I.A. June 24, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.